Citation Nr: 0938988	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-08 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the lower extremities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1955 to April 
1957.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

In October 2008, the Veteran provided testimony at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of this hearing is of 
record.

The appeal was previously before the Board in December 2008 
when it was remanded for further action by the originating 
agency.  The case has been returned to the Board for further 
appellate action.

In August 2009, subsequent to issuance of a supplemental 
statement of the case (SSOC), the Veteran submitted 
additional evidence without a waiver of RO and VAMC 
consideration.  As the evidence consisted of a statement from 
the Veteran duplicative of another statement previously 
considered by the RO, a waiver is not required and the Board 
will consider the claim on the merits.  See 38 C.F.R. § 
20.1304 (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Peripheral neuropathy of the lower extremities was not caused 
or aggravated by a disease or injury in service, including a 
service connected disease or injury.




CONCLUSION OF LAW

Peripheral neuropathy of the lower extremities was not 
incurred in service and is not proximately due to or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1101, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006 & 
2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In letters issued in June 2005 and November 2006, the RO 
notified the Veteran of the evidence needed to substantiate 
his claim for service connection, including entitlement to 
service connection on a secondary basis.  The letters also 
satisfied the second and third elements of the duty to notify 
by informing the Veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

The Veteran has substantiated his status as a veteran.  While 
he has not received specific information regarding the 
disability rating and effective date elements of his claim, 
as the claim is being denied no additional disability rating 
or effective date will be assigned.  Therefore, the Veteran 
is not prejudiced by the delayed notice on these elements.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including records from various federal agencies and private 
medical records.  Information received from the National 
Personnel Records Center (NPRC) indicates the Veteran's 
service treatment records are not available due to possible 
destruction during a fire at the NPRC, in St. Louis, 
Missouri, in July 1973.  The Board is aware that in such 
situations, it has a heightened obligation to explain its 
findings and conclusions and carefully consider the benefit-
of-the-doubt rule. See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Where service treatment records are missing, VA also has a 
duty to search alternate sources of service records.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  In March 
2002, the RO attempted to obtain morning and/or sick reports 
to verify the Veteran's reported cold weather injuries.  
However, the Veteran was unable to provide specific dates of 
his injuries due to the passage of time, and the additional 
search for records was unsuccessful.  Further efforts would 
not be reasonably likely to assist the Veteran in 
substantiating the claim.

The Veteran was also provided proper VA examinations in 
response to his claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

VA has amended 38 C.F.R. § 3.310 to incorporate the holding 
in Allen with additional requirements that there be medical 
evidence created prior to the claimed aggravation showing the 
baseline of the disability prior to aggravation.  38 C.F.R. 
§ 3.310(a)(b) (2009); 71 Fed. Reg. 52,744-52,747 (Sept 7, 
2006) (effective October 10, 2006).

The new regulation imposes additional burdens and could have 
retroactive effects.  Hence, the Board will apply the old 
version of the regulation.  See Princess Cruises v. United 
States, 397 F.3d 1358 (Fed. Cir. 2005); cf. Rodriguez v. 
Peake, 511 F.3d 1147 (Fed. Cir. 2008).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran contends that service connection is warranted for 
peripheral neuropathy of the lower extremities as it was 
incurred secondary to cold weather injuries of the feet 
during active duty service. 

As discussed above, the Veteran's service treatment records 
are not available due to destruction in a fire.  The Veteran 
testified at his October 2008 hearing that while serving in 
Korea he was exposed to below freezing temperatures, and went 
several weeks without heat.  When serving in the field, he 
lived in a tent, slept in a sleeping bag on the ground, and 
had no heat as the oil in the heaters would freeze.  He 
reported to the aid station for treatment of cold injuries to 
his feet on several occasions.  

The post-service medical evidence establishes that the 
Veteran complained of a feeling of warmth in his feet with 
cramping in cold weather at the Columbia VA Medical Center 
(VAMC) in March 1998.  He had no history of diabetes and 
vibration and light touch sensation were absent in both feet 
bilaterally.  The diagnosis was possible distal sensory 
neuropathy. 

Upon VA examination in September 2003, the Veteran reported 
experiencing numbness and pain in his feet due to cold 
weather during active duty service in Korea.  He continued to 
experience flare-ups of foot pain once per year after 
separation and was diagnosed with arthritis and a fungal 
infection of the feet in 1990.   The Veteran complained of 
generalized pain in his feet with aching and burning.  He 
denied paresthesias.  Following physical examination and X-
rays, the examiner diagnosed severe degenerative changes of 
the right foot and calcaneal spurring of the left.  Based on 
the Veteran's history, the examiner concluded that it was at 
least as likely as not that the Veteran's foot problems of 
cold sensitivity, hyperhidrosis, and recurrent fungal 
infections were due to cold weather injuries.  

In January 2004, while undergoing further treatment at the 
VAMC, the Veteran reported that a private neurosurgeon had 
diagnosed nerve impingement from his low back disability.  
Similarly, in June 2004, the Veteran complained of low back 
pain radiating into his left leg.  Six months later, in 
December 2004, he reported experiencing paresthesias in both 
feet.  

The Veteran complained of leg pain to his private physician 
in January 2005 and was diagnosed with pain presumed 
secondary to peripheral neuropathy.  Nerve conduction studies 
showed borderline left peroneal motor neuropathy in the left 
lower extremity and some evidence of demyelinative changes in 
the right leg.  A February 2005 arterial study was also 
performed in response to the Veteran's complaints of numbness 
and cold feet and indicated occult aortoiliac occlusive 
disease on the right manifested with exercise.  

The Veteran was diagnosed with diabetes mellitus at the VAMC 
in May 2005.  His scores on the Michigan Diabetic Neuropathy 
screening during an October 2006 VA physical therapy 
consultation were also consistent with diabetic neuropathy.  
At that time, he reported a two year history of burning and 
painful feet and a one year history of diabetes. .   

Another VA examination was provided in October 2006, and the 
Veteran reported incurring cold weather injuries to his feet 
during service and a history of osteoarthritis of the lumbar 
spine.  The examiner found evidence of distal polyneuropathy 
affecting the distal sciatic and sural nerve branches in both 
lower extremities.  There was also clinical evidence of L5 
radiculopathy in the left leg.  The examiner concluded that 
the Veteran's polyneuropathy was consistent with diabetes and 
his radiculopathy was consistent with osteoarthritis of the 
lumbar spine.  

A third VA examination was conducted in June 2007 and the 
Veteran complained that his symptoms of leg numbness and pain 
had worsened.  The examiner found that the Veteran continued 
to have evidence of peripheral neuropathy most consistent 
with his history of diabetes.  His signs and symptoms of 
radiculopathy were not as prominent as on his October 2006 VA 
examination, but his peripheral neuropathy seemed to have 
increased in intensity.  

The Veteran continued to undergo treatment for diabetes 
mellitus at the VAMC. A January 2007 nerve conduction study 
showed mild asymmetrical motor neuropathy in both 
extremities, and the Veteran was diagnosed with diabetic 
neuropathy during a podiatry consultation in January 2008.

In November 2007, his VA physician found that he was unsure 
how long the Veteran's diabetes had existed prior to his 
diagnosis in 2005, but it was more likely than not that his 
diabetes contributed to his peripheral neuropathy.  The VA 
physician also determined that the Veteran's cold weather 
injury to the feet was also contributing to his neuropathy.  

A February 2009 letter from the Veteran's private physician 
states that to the best of his knowledge, the Veteran has 
never had diabetes.  Attached to the letter were blood test 
results from July 2007 and October 2008 showing no 
abnormalities.  

The Veteran's most recent VA examination was conducted in 
July 2009.  He reported that he began having trouble with his 
feet in 1996 that had become progressively worse with pain, 
numbness, and other peculiar sensations.  Two past nerve 
conduction tests had indicated peripheral neuropathy of the 
lower extremities.  The examiner diagnosed nonspecific 
peripheral neuropathy consistent with diabetes, although the 
Veteran did report that he was no longer thought to be 
diabetic.  The examiner also found that the Veteran's 
polyneuropathy was superimposed on left L5-S1 radiculopathy.  
The examiner provided an opinion against the claim based on 
the 40 years that elapsed between the Veteran's cold weather 
injuries during service and the onset of his symptoms of 
peripheral neuropathy.  Although the Veteran reported that he 
was no longer diabetic, the examiner concluded that the 
Veteran's cold weather injuries to the feet had not produced, 
caused, or aggravated his current peripheral nerve 
involvement of the lower extremities.  

Analysis

The record clearly shows a current diagnosis of peripheral 
neuropathy of the lower extremities.  In addition, the 
Veteran has reported incurring cold weather injuries to the 
feet during service and service connection for residuals of 
such injuries was granted in an October 2006 rating decision.  
The Board finds that two of the three elements necessary for 
service connection-current disability and an in-service 
injury-are demonstrated.

The Veteran has not reported a continuity of symptomatology 
since service with respect to his peripheral neuropathy.  The 
history he has provided is to the effect that he began to 
experience pain in his feet as early as 1958 and was 
subsequently diagnosed with arthritis.  He did not notice the 
onset of numbness and other symptoms of peripheral neuropathy 
until March 1998, when he sought treatment at the Columbia 
VAMC and was diagnosed with possible distal sensory 
neuropathy.  The earliest evidence of peripheral neuropathy 
is therefore more than 40 years after the Veteran's 
separation from active duty service and the incurrence of his 
cold weather injuries to the feet.  The absence of any 
clinical evidence of the claimed disability for decades after 
service constitutes negative evidence against the claim. 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The balance of the medical evidence is also against the 
finding of a nexus between the Veteran's current peripheral 
neuropathy and his active duty service or service-connected 
residuals of cold weather injuries. 

Weighing against the claim are the opinions of the October 
2006, June 2007, and July 2009 VA examiner who repeatedly 
found that the Veteran's polyneuropathy was most consistent 
with diabetes mellitus.  The first objective evidence of 
polyneuropathy dates from a January 2005 private nerve 
conduction test, and the Veteran was diagnosed with diabetes 
mellitus at the VAMC four months later.  In addition, the 
Veteran's test scores during an October 2006 physical therapy 
consultation were consistent with diabetic neuropathy and a 
VA podiatrist diagnosed diabetic neuropathy in January 2008.  

In support of the Veteran's claim are a February 2009 letter 
from his private physician noting that he had no knowledge of 
the Veteran having diabetes mellitus, and the November 2007 
opinion of the Veteran's VA primary care physician stating 
that both diabetes and service-connected cold weather 
injuries have contributed to the Veteran's peripheral 
neuropathy.  

With respect to the February 2009 private opinion essentially 
finding that the Veteran has never had diabetes, treatment 
records from the VAMC clearly show that diabetes was 
diagnosed in May 2005 and that the Veteran has undergone 
consistent treatment for this condition throughout the 
appeals period.  There is no indication that the diagnosis 
was made in error or retracted.  Furthermore, while the 
Veteran's VA physician found that cold weather injuries 
contributed to the Veteran's neuropathy, the opinion is not 
unequivocally in support of the Veteran's claim as the 
physician also found a link between the Veteran's peripheral 
neuropathy and diabetes.  Therefore, the probative value of 
both these medical opinions is diminished. 

While the Veteran has also provided experts from some medical 
texts and VA documents showing that peripheral neuropathy can 
result from frostbite and other cold weather injuries, in 
order to establish service connection by means of such 
treatise (textbook or article) evidence it must "not simply 
provide speculative generic statements not relevant to the 
Veteran's claim."  See Wallin v. West, 11 Vet. App. 509 514 
(1998).  Instead, standing alone, the evidence must discuss 
generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion.  See Sacks v. West, 
11 Vet. App. 314, 317 (1998).  The articles submitted by the 
appellant do not have the requisite "degree of certainty" 
required by Wallin and Sacks, supra; see also Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  The nature of the 
evidence lacks the degree of certainty to assign any 
substantial probative value to it, especially in view of the 
speculative language used in the articles, the lack of 
specificity to the Veteran's case, and the more than 40 years 
that have elapsed since the Veteran's cold weather injuries 
were incurred and the onset of symptoms of peripheral 
neuropathy.

The Board therefore finds that the weight of the medical 
evidence establishes that the Veteran's peripheral neuropathy 
was not incurred or aggravated by service-connected residuals 
of cold weather injuries or any other incident of active duty 
service.  The evidence against the claim, including the 
multiple opinions of the VA examiner and the VAMC records 
showing years of treatment for diabetes mellitus, outweigh 
the evidence in support of the claim.   

The Board has also considered the opinion of the Veteran that 
his peripheral neuropathy is due to service-connected cold 
weather injuries, but as a lay person, he is not competent to 
provide an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In sum, the post-service medical evidence of record shows 
that the first evidence of the Veteran's claimed disability 
was more than 40 years after his separation from active duty 
service.  In addition, the weight of the medical evidence 
establishes that the Veteran's peripheral neuropathy was not 
incurred or aggravated by service-connected cold weather 
injuries or any other incident of active duty service.  The 
Board therefore concludes that the evidence is against a 
nexus between the Veteran's claimed disability and his active 
duty service or service-connected disabilities.  Accordingly, 
the Board must conclude that the preponderance of the 
evidence is against the claim, and it is therefore, denied.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for peripheral neuropathy 
of the lower extremities is denied.  



______________________________________________
Carole Kammel
Acting Veterans Law Judge Board of Veterans' Appeals



 Department of Veterans Affairs


